EXECUTION COPY

Separation Agreement
 
This Separation Agreement (this “Agreement”) is made as of this 15th day of
August, 2008 by and between NexCen Brands, Inc. (the “Company”) and Robert W.
D’Loren (“Executive,” and together with the Company, the “Parties”).
 
WHEREAS, Executive has been employed by the Company under terms set forth in
that certain Employment Agreement dated June 6, 2006, by and between the Company
and Executive (the “Employment Agreement”);
 
WHEREAS, Executive desires to voluntarily resign as a director, an officer and
employee of the Company (the “Separation”) effective as of August 15, 2008 (the
“Separation Date”);
 
WHEREAS, the Parties’ rights and obligations with respect to certain incentive
equity interests in the Company held by Executive are set forth in the
Employment Agreement, the Company’s 1999 Equity Incentive Plan (the “Plan”),
that certain Stock Option Agreement dated June 6, 2006, by and between the
Company and Executive (the “Option Agreement”), and that certain Stock Purchase
Warrant dated June 6, 2006, by and between the Company and Executive (the
“Warrant Agreement,” and with the Option Agreement, collectively, the “Incentive
Equity Agreements”); and
 
WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.
 
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
 
1. Acknowledgment of Separation. The Company hereby accepts Executive’s
voluntary resignation as a director, an officer and employee of the Company as
of the Separation Date, and from any and all other offices which he holds at the
Company or any of the Company’s subsidiaries as of the Separation Date and as a
fiduciary of any benefit plan of the Company as of the Separation Date. The
Company expressly waives its right to 90 days written notice of such voluntary
resignation by the Executive pursuant to Section 1.4(a) of the Employment
Agreement.
 
2. Resignation of Office. Effective as of the Separation Date, Executive hereby
voluntarily resigns his position as a director, an officer, and employee of the
Company, and from any and all other offices which he holds at the Company or any
of the Company’s subsidiaries or affiliates and as a fiduciary of any benefit
plan of the Company or its subsidiaries. Executive hereby waives any grounds
that would constitute resignation for “Good Reason” (as defined in Section 2.1
of the Employment Agreement). Executive hereby relinquishes his proxy to act as
the designated proxy holder pursuant to any voting agreement under which
Executive is currently named as the designated proxy holder (excluding any
shares owned directly by him or for which he is the beneficial owner) and
designates any authorized officer as the board of directors of the Company may
appoint in his stead without further action. Executive acknowledges that he will
have no authority or right to vote or act by written consent any shares covered
by such voting agreements.
 

--------------------------------------------------------------------------------


 
3. Press Release. The Company and Executive agree that the Company shall issue a
press release substantially in the form attached hereto as Exhibit A promptly
following the execution of this Agreement.
 
4. Payments Upon and After the Separation; Other Benefits.
 
(a) Final Payment. On the next regular payroll date following the Separation
Date, Executive shall receive a lump sum payment of $13,415.69, which is equal
to (i) final wages (including any salary amounts temporarily deferred by
Executive, any accrued unused vacation pay, and any other employment
compensation (totaling $173,557.03) owned for services performed for the Company
(the “Wage Payment”) plus (ii) expense reimbursement and other credits due and
owing to Executive (totaling $86,759.53), less (iii) $172,058.36 (the “Net
Executive Reimbursement”), which shall be final adjustment and settlement of
credits and debits between the Executive and the Company without necessarily the
Executive’s agreement on the substance thereof; provided, however, that the
Executive acknowledges that the Wage Payment has been adjusted for applicable
federal, state and local tax withholdings before being reduced by the Net
Executive Reimbursements. Executive represents and warrants that he has
cancelled all accounts used by Executive or any Company employees for the
conduct of Company business. The Company represents and warrants that it has
instructed Company employees to cease using Executive’s accounts and credit
cards for Company business, and has taken commercially reasonable steps to end
all charges previously being applied to Executive’s accounts. Executive
acknowledges that he is not entitled to any wages or reimbursement other than as
set forth above.
 
(b) No Severance Benefits. Executive hereby acknowledges that as a result of his
voluntary resignation, he is not entitled to (i) Severance Payments, pursuant to
Section 1.4(b) of the Employment Agreement, (ii) severance under any other
severance plan program or arrangement of the Company or (iii) any Benefits (as
defined in Section 1.3(g) of the Employment Agreement) after the Termination
Date, except as set forth in Section 1.4 (g) of the Employment Agreement or as
provided herein.
 
(c) Stock Options and Warrants. The Parties agree that as of the Separation Date
Executive has 1,724,649 vested options and warrants. Pursuant to the terms of
the Incentive Equity Agreements, vested options and warrants will remain
exercisable for 90 days following the Separation Date. Except for the foregoing,
all unvested options and warrants granted previously to Executive prior to the
Separation Date shall be forfeited immediately.
 
(d) Medical Continuation; COBRA and COBRA Premium Payments. Executive shall be
entitled to continue to participate in the Company’s group medical plan(s) on
the same basis as he previously participated for a one-year period following the
Separation Date; provided that if Executive becomes eligible for health
insurance coverage from another employer, any such coverage by the Company shall
cease (the “Medical Continuation Period”). Executive shall be required promptly
to notify the Company of his eligibility for health insurance coverage from
another employer. Upon termination of the Medical Continuation Period, as
required by the continuation coverage provisions of Section 4980B of the U. S.
Internal Revenue Code of 1986, as amended (“the Code”), Executive shall be
offered the opportunity to elect continuation coverage, at his sole expense,
under the group medical plan(s) of the Company (“COBRA coverage”). The Company
shall provide Executive with the appropriate COBRA coverage notice and election
form for this purpose. The existence and duration of Executive’s rights and/or
the COBRA rights of any of Executive’s eligible dependents shall be determined
in accordance with Section 4980B of the Code.
 
2

--------------------------------------------------------------------------------


 
(e) Key Man Insurance. The Company hereby agrees to cancel any “key man” or
similar life insurance policy with respect to Executive of which the Company or
any of its subsidiaries is the beneficiary, effective as of the Separation Date.
 
5. Confidential Information; Inventions and Patents; Return of Corporate
Property; Non-Competition and Non-Solicitation; Enforcement. Executive expressly
acknowledges and reaffirms his understanding of and obligations under Sections
1.6, 1.7, 1.8, 1.9 and 1.10 of the Employment Agreement and that such provisions
will survive and continue in full force in accordance with their terms
notwithstanding Executive’s resignation. Notwithstanding the foregoing, the
Parties agree that the Noncompete Period and Nonsolicitation Period (each as
defined in Section 2.1 of the Employment Agreement, respectively) shall each be
reduced to six (6) months. The Company acknowledges and affirms that, except as
expressly set forth herein, there are no other contractual or similar
restrictions on Executive’s post-employment activities. In the event of
Executive’s material breach of his obligations under this provision, the length
of the Noncompete Period and/or Nonsolicitation Period shall be increased by the
amount of time during which Executive was in breach.
 
6. Property. The Company expressly acknowledges that the personal effects
located and identified as such on Exhibit B is the property of Executive and the
Parties agree that such property and Executive’s other personal possessions and
personal papers shall be removed by, or at the direction of, Executive within
seven (7) days following the Separation Date. The Parties acknowledge that the
automobile set forth on Exhibit C is owned by Executive. Following the
Separation Date, Executive expressly agrees to pay, discharge and perform when
due all of the obligations related to such automobile and to indemnify and hold
the Company harmless from any obligations or liabilities in respect of such
automobile thereafter. The Parties acknowledge that certain computer equipment
and ancillary devices owned by the Company and set forth on Exhibit B will be
purchased from the Company by Executive and that such costs is included in the
Net Executive Reimbursement amount owed by Executive pursuant to Section 4(a) of
this Agreement.
 
7. No Disparaging Remarks. Executive hereby covenants to the Company and agrees
that he will not, directly or indirectly, make or solicit or encourage others to
make or solicit (publicly or that reasonably could be expected to become
publicly known) any disparaging remarks concerning the Company, its
subsidiaries, any current or former officers, directors, employees, or any of
its products, services, businesses or activities. None of the Company, its
subsidiaries or their respective executive officers or directors (but only for
so long as they are employed by or otherwise serving the Company or its
subsidiaries) will, directly or indirectly, make or solicit or encourage others
to make or solicit (publicly or that reasonably could be expected to become
publicly known) any disparaging remarks concerning Executive. Notwithstanding
anything to the contrary contained herein, nothing in this Agreement shall
prohibit or restrict any person from providing statements or information that
such person believes in good faith to be necessary or advisable in connection
with (i) any legal proceeding or any investigation conducted by or at the behest
of the Company, any governmental or quasi-governmental authority or any third
parties (ii) compliance with any legal or regulatory obligations or (iii)
statements believed in good faith to be truthful that are made or provided in
order to rebut or clarify statements made about such party.
 
3

--------------------------------------------------------------------------------


 
8. Assistance, Cooperation, Future Litigation. Executive agrees that for a
period of six (6) months following the Separation Date, upon request by the
Company, Executive shall reasonably cooperate with the Company in connection
with any matters Executive worked on during his employment with the Company and
any related transitional matters. In addition, from the Separation Date and
thereafter, Executive agrees to reasonably cooperate with the Company in the
investigation or defense of any claims, actions, litigations, arbitrations,
investigations, audits or proceedings, whether initiated by any governmental
authority, private party or the Company, that may be made by or against the
Company that affect Executive’s prior areas of responsibility or involve matters
about which Executive has knowledge, except if Executive’s reasonable interests
are adverse to the Company in such matter, and provided that such level of
cooperation shall be reasonable and shall take due account of Executive’s work
and personal commitments. The Company agrees to promptly reimburse Executive for
all of Executive’s reasonable travel and other direct expenses incurred, or to
be reasonably incurred, to comply with Executive’s obligations under this
Section 8.
 
9. Indemnification. Company expressly acknowledges and affirms its obligations
as to indemnification, advancement of legal fees and directors and officer
liability insurance to Executive, as and to the extent set forth in (i) Section
1.3(i) of the Employment Agreement, (ii) the Company’s Certificate of
Incorporation, as amended (“Articles”), (iii) the Company’s Amended and Restated
By-laws (“By-laws”) and (iii) any voting or registration agreements to which the
Company entered into in connection with acquisitions, or (iv) at law. Such
obligations will survive and continue in full force and effect in accordance
with their terms notwithstanding Executive’s resignation. Advancement of
expenses pursuant to such letters will be made pursuant to the Company’s
Articles and By-laws, subject to Executive’s obligations to repay the Company
under certain circumstances.
 
10. Governmental Filings. The Company and Executive each acknowledge and agree
that the Company expects it will be required to disclose in a Current Report on
Form 8-K and other filings with the Securities Exchange Commission the material
terms of this Agreement and attaching as an exhibit to such filings a copy of
this Agreement (including the press release), and they each hereby consent to
such filings and disclosures.
 
11. Complete Agreement; Inconsistencies. This Agreement, the Plan, the Incentive
Equity Agreements (to the extent awards are vested as of the date hereof) and
the Employment Agreement (solely to the extent provisions thereof are
incorporated herein), constitute the complete and entire agreement and
understanding of the Parties with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Agreement and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in this Agreement. For clarity and not by way of limitation, nothing
herein shall impact in any manner the Executive’s equity interests in the
Company (other than the incentive equity interests as specifically provided
herein) or the Registration Rights Agreement dated June 6, 2006; provided that
Executive for himself and his affiliates, heirs, successors, and assigns agree
that the Blackout Period (as defined in such agreement) shall be extended until
such time that all filings required to be made by the Company are current. The
Parties acknowledge that the Employment Period (as defined in Section 1.1 of the
Employment Agreement) is hereby terminated as of the Separation Date. In the
event of any conflict or inconsistencies between the terms of this Agreement and
the Plan, the Incentive Equity Agreements and the Employment Agreement, the
terms of this Agreement shall govern.
 
4

--------------------------------------------------------------------------------


 
12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.
 
13. No Third Party Beneficiaries. This Agreement is not intended for the benefit
of any person other than the Parties, and no such other person shall be deemed
to be a third party beneficiary hereof. Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.
 
14. Tax Withholdings. Notwithstanding any other provision herein, the Company
shall be entitled to withhold from any amounts otherwise payable hereunder to
Executive any amounts required to be withheld in respect of federal, state or
local taxes.
 
15. Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
Party when: (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
three (3) days following mailing by certified or registered mail, postage
prepaid and return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the Party
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a Party may designate by notice to the other
Parties):
 
5

--------------------------------------------------------------------------------


 
If to the Company:
 
NexCen Brands, Inc.
1330 Avenue of the Americas
34th Floor
New York, NY 10019
Attn: Sue Nam, General Counsel
Ph:     (212) 277-1154
Fax:    (212) 247-7132


With a mandatory copy to:


Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, DC 20005
Attn: Mark Director, Esq.
Ph:     (202) 879-5000
Fax:    (202) 879-5200
 
If to Executive:


Robert W. D’Loren
c/o Proskauer Rose, LLP
1585 Broadway
NYC, NY 10036
Attn: Michael S. Sirkin


16. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application hereto of the laws of any jurisdiction other than
the State of New York. In furtherance of the foregoing, the internal law of the
State of New York shall control the interpretation and construction of this
Agreement, even though under any other jurisdiction’s choice of law or conflict
of law analysis the substantive law of some other jurisdiction may ordinarily
apply.
 
17. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.
 
18. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
19. Successors and Assigns. The Parties’ obligations hereunder shall be binding
upon their successors and assigns. The Parties’ rights shall inure to the
benefit of, and be enforceable by, any of the Parties’ respective successors and
assigns. The Company may and shall assign all rights and obligations of this
Agreement to any successor in interest to the assets of the Company, and such
successor in interest shall promptly deliver to Executive a written assumption
of the obligations hereunder. In the event that the Company is dissolved, all
obligations of the Company under this Agreement shall be provided for in
accordance with applicable law.
 
6

--------------------------------------------------------------------------------


 
20. Amendments and Waivers. Except with respect to any non-competition or
similar post-employment restrictions, which shall be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms shall be binding upon any Party unless consented to in writing by such
Party.
 
21. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.
 
22. Disputes. Except as set forth in this paragraph or with regard to any rights
of indemnification, advancement of legal fees or directors and officers
liability insurance; any dispute, claim or difference arising out of this
Agreement will be settled exclusively by binding arbitration in accordance with
the rules of JAMS. The arbitration will be held New York City unless Executive
and the Company mutually agree otherwise. Nothing contained in this Section 22
will be construed to limit or preclude a Party from bringing any action in any
court of competent jurisdiction for injunctive or other provisional relief to
compel another party to comply with its obligations under this Agreement or any
other agreement between or among the Parties during the pendency of the
arbitration proceedings. Each Party shall bear its own costs and fees of the
arbitration, and the fees and expenses of the arbitrator will be borne equally
by the Parties unless the arbitrator determines that any Party has acted in bad
faith, in which event the arbitrator shall have the discretion to require any
one or more of the Parties to bear all or any portion of fees and expenses of
the Parties and/or the fees and expenses of the arbitrator; provided, however,
that with respect to claims that, but for this mandatory arbitration clause,
could be brought against the Company under any applicable federal or state labor
or employment law (“Employment Law”), the arbitrator shall be granted and shall
be required to exercise all discretion belonging to a court of competent
jurisdiction under such Employment Law to decide the dispute, whether such
discretion relates to the provision of discovery, the award of any remedies or
penalties, or otherwise. As to claims not relating to Employment Laws, the
arbitrator shall have the authority to award any remedy or relief that a Court
of the State of New York could order or grant. The decision and award of the
arbitrator shall be in writing and copies thereof shall be delivered to each
Party. The decision and award of the arbitrator shall be binding on all Parties.
In rendering such decision and award, the arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof. Each Party agrees that it will not file suit,
motion, petition or otherwise commence any legal action or proceeding for any
matter which is required to be submitted to arbitration as contemplated herein
except in connection with the enforcement of an award rendered by an arbitrator
and except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator or as otherwise excepted above.
Upon the entry of any order dismissing or staying any action or proceeding filed
contrary to the preceding sentence, the Party which filed such action or
proceeding shall promptly pay to the other Party the reasonable attorney’s fees,
costs and expenses incurred by such other Party prior to the entry of such
order. All aspects of the arbitration shall be considered confidential and shall
not be disseminated by any Party with the exception of the ability and
opportunity to prosecute its claim or assert its defense to any such claim. The
arbitrator shall, upon request, issue all prescriptive orders as may be required
to enforce and maintain this covenant of confidentiality during the course of
the arbitration and after the conclusion of same so that the result and
underlying data, information, materials and other evidence are forever withheld
from public dissemination with the exception of its subpoena by a court of
competent jurisdiction in an unrelated proceeding brought by a third party.
Section 3.12 of the Employment Agreement shall be of no further force or effect.
 
7

--------------------------------------------------------------------------------


 
23. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
* * * * *

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date of the first signature affixed below or as otherwise provided in this
Agreement.

 
DATED: August 15, 2008
By:
 
/s/ Robert W. D’Loren
   
Robert W. D’Loren

 
DATED: August 15, 2008
NexCen Brands, Inc.
     
By:
/s/ Kenneth J. Hall
 
Name:
Kenneth J. Hall
 
Title:
Chief Financial Officer


--------------------------------------------------------------------------------



Exhibit A - Press Release


NexCen Brands Announces
Resignation of CEO Robert W. D’Loren


Kenneth J. Hall Appointed CEO


NEW YORK – August [_], 2008 – NexCen Brands, Inc. (NASDAQ: NEXC), today
announced that Robert W. D’Loren has resigned as Chief Executive Officer and
President and as a member of the Company’s Board of Directors, effective August
15, 2008. Kenneth J. Hall, currently Executive Vice President, Chief Financial
Officer and Treasurer, has been appointed Chief Executive Officer.


“We are pleased to have Ken take on the role of CEO,” stated David S. Oros,
Chairman of NexCen Brands. “We are confident in his ability to lead NexCen as
the Company works to complete a restructuring of its financing arrangements and
continues to execute the business restructuring plan initiated in May, which
focuses on our franchising business.”


Mr. Hall is a seasoned executive with more than 25 years of cross-functional
operating, strategic and financial leadership experience for public and private
companies across a variety of industries. As an executive of middle-market
global companies with revenues up to $1 billion, his experience has spanned all
core operations and market sectors. He has held executive leadership positions
with NYSE and NASDAQ-listed companies as well as private companies, including
Global DirectMail, Icon CMT Corp., the National Football League, and Mercator
Software, where he helped lead its financial turnaround following a financial
restatement and SEC investigation. Prior to joining NexCen, Mr. Hall most
recently served as Chief Financial Officer and Treasurer of Seevast Corp, a
leading online-media holding company comprised of ad networks, Pulse 360 and
Kanoodle, as well as a domain asset management company, Moniker, for which Mr.
Hall led a successful sale process.


Mr. Hall holds a B.S. in Finance from Lehigh University and a M.B.A. from Golden
Gate University. He is a member of the National Association of Corporate
Directors.


The Company plans to commence a search for a new Chief Financial Officer.


--------------------------------------------------------------------------------



Exhibit B


Personal Effects:


Dog Theme Lamp


Polo Lamp


All art and photos in office


Bill Blass and Peter Max Photo


Couch and pillows


5 chairs


Desk and desk chair


Computer table


Coffee table


(1) lamp end table


(2) garbage cans (ledger books)


Trolley (shelf unit)


Umbrella stand


Stark carpet


Super Bowl art


Computer Equipment and Ancillary Devices:


(2) Laptop Computers


(1) Blackberry
 

--------------------------------------------------------------------------------


 
Exhibit C - Automobile


2008 Black Chevrolet Van
VIN Number: 1GBGG25K281143770



--------------------------------------------------------------------------------


 